                 Case 19-11739-LSS              Doc 774          Filed 09/21/20       Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                             )
In re:                                                       )     Chapter 11
                                                             )
iPic-Gold Class Entertainment, LLC, et al.,1                 )     Case No. 19-11739 (LSS)
                                                             )     (Jointly Administered)
                                                             )
                                    Debtors.                 )     Re: Docket Nos. 752, 761, 762, 763
                                                             )

             OMNIBUS ORDER APPROVING FINAL FEE APPLICATIONS
            FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

                  Upon consideration of the final fee applications (the “Applications”)2 of those

professionals (the “Professionals”) referenced on Exhibit A attached hereto, pursuant to sections

105(a) and 331 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the

Federal Rules of Bankruptcy Procedure and that certain Order Establishing Procedures for

Interim Compensation and Reimbursement of Expenses of Professionals (the “Interim

Compensation Order”) previously entered by this Court on September 6, 2019 (Docket No. 198);

and it appearing that the Court has jurisdiction to consider the Applications and the relief

requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012, and that this Court may enter a final order consistent with Article III of the

United States Constitution; and it appearing that this matter is a core proceeding within the


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

2
 Capitalized terms not defined in this order shall have the meaning ascribed to them in the Interim Compensation
Order and/or the Applications.



DOCS_DE:230696.1 39566/002
                 Case 19-11739-LSS            Doc 774      Filed 09/21/20     Page 2 of 2



meaning of 28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding and these

Applications is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Applications having been given; and it appearing that the relief requested in

the Applications is in the best interests of the Debtors and their estates and creditors; and after

due deliberation and sufficient cause appearing therefor, it is hereby ORDERED THAT:

                 1.          The Applications are GRANTED as set forth herein, in the amounts set

forth on Exhibit A, hereto for services rendered and reimbursement for actual and necessary

expenses incurred during the fee periods set forth on Exhibit A.

                 2.          The Debtors are authorized to make payment to each of the Professionals

on account of any of the outstanding fees and expenses as provided for herein that have not yet

been paid pursuant to the Interim Compensation Order in accordance with the Bankruptcy Code

priorities.

                 3.          The Court shall retain jurisdiction to hear and determine all matters arising

from or relating to this Order.




                                                           LAURIE SELBER SILVERSTEIN
       Dated: September 21st, 2020                         UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
                                                       2
DOCS_DE:230696.1 39566/002
